                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 In Re:                                           Case No. 19-50667

 Enolia B. Williams                               Chapter 13

 Debtor.                                          Judge John W. Kolwe

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

       Please take notice that D. Anthony Sottile, as authorized agent for Partners for Payment
Relief DE II, LLC, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and
9007 of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of
the United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be
given and all papers served or required to be served in this case also be given to and served,
whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Partners for Payment Relief DE II, LLC
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: June 6, 2019                              /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




   19-50667 - #7 File 06/06/19 Enter 06/06/19 11:04:10 Main Document Pg 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on June 6, 2019, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       Donald R. Fuselier, Debtor’s Counsel
       donaldfuselier@bellsouth.net

       Keith A. Rodriguez, Chapter 13 Trustee
       ecf@keithrodriguez.com

       Office of the United States Trustee
       ustpregion05.sh.ecf@usdoj.gov

I further certify that on June 6, 2019, a copy of the foregoing Request for Service of Notices was
mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Enolia B. Williams, Debtor
       610 Rosalie Street
       New Iberia, LA 70560

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




   19-50667 - #7 File 06/06/19 Enter 06/06/19 11:04:10 Main Document Pg 2 of 2
